DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4, 6-7, 10, 12-14, 19-27 and 30-31 are allowed on the basis of one (or some) of a number of arguments and/or affidavits presented.
The following is an examiner's statement of reasons for allowance:

The prior art made of record do not teach or fairly suggest the combination ofelements as recited by the independent claims. Specifically, the prior art do not teach: With respect to independent claim 1, 7, and 13: 

establishing, by said trusted repository system, a transaction profile specifying options and settings for all transactions associated with a particular transaction type;

establishing, by said trusted repository system, a document profile specifying options and settings for all documents associated with a particular document type;, as claimed in claim 1, 5, and 15.

Claims 2, 4, 6, 10, 12, 14, 19-27 and 30-31 are allowed because they depend from the independent claim 1, 7, and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154